     Case 3:20-cr-00611-S Document 17 Filed 01/27/21                Page 1 of 2 PageID 33



                          United States District Court
                           FOR THE NORTHERN DISTRICT OF TEXAS
                                     DALLAS DIVISION

UNITED STATES OF AMERICA                         §
                                                 §
v.                                               §        CRIM. ACTION NO. 3:20-CR-00611-S
                                                 §
KEWON DONTRELL WHITE (1)                         §

                                             ORDER

       The Court grants Defendant’s Unopposed Motion to Continue Trial Setting filed January

26, 2021 [ECF No. 16], and the trial of this case is reset to April 19, 2021, at 9:00 a.m. Pretrial

filings are now due March 29, 2021. Pretrial motions are due no later than January 15, 2021.

The pretrial conference is scheduled on April 9, 2021, at 10:00 a.m.

       Pursuant to 18 U.S.C. § 3161(h)(7)(A), the Court may grant an “ends of justice”

continuance at the request of a defendant or defendant’s attorney if the Court does so on the basis

of findings “that the ends of justice served by taking such action outweigh the best interest of the

public and the defendant in a speedy trial.” 18 U.S.C. § 3161(h)(7)(A). One of the factors the

Court may consider in granting an “ends of justice” continuance is “[w]hether the failure to grant

such a continuance . . . would deny counsel for the defendant . . . the reasonable time necessary

for effective preparation, taking into account the exercise of due diligence.”                Id. §

3161(h)(7)(B)(iv).

       For the reasons set out in Defendant’s motion, the Court finds that (1) the ends of justice

served by the granting of a trial continuance outweigh the best interests of the public and the

defendant in a speedy trial; (2) the failure to grant a continuance in this case would deny

Defendant’s counsel the reasonable time necessary for effective preparation, taking into account

the exercise of due diligence; and (3) taking into account the exercise of due diligence by defense
    Case 3:20-cr-00611-S Document 17 Filed 01/27/21                Page 2 of 2 PageID 34



counsel, a continuance of the duration granted by this order is necessary for effective preparation

by defense counsel.

       SO ORDERED.

       SIGNED January 27, 2021.


                                                     ____________________________________
                                                     KAREN GREN SCHOLER
                                                     UNITED STATES DISTRICT JUDGE
